DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response filed on 5/12/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 9, 12, 14 and 20, and the addition of claims 21-22 have been made of record.
Claims 7-8 are canceled.
Claims 1-6 and 9-22 are pending and under examination.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1, 3-6, 9, and 14-20 under 35 U.S.C. 103 as being unpatentable over Wiess et al (US Pub. No. 2011/0195896) in view of Kjeldsen (WO 2004/085472) is withdrawn in view of applicant’s amendments to claims 1, 9, 14 and 20, which now requires amino acid substitution at A8 of human insulin selected from Ala, Gln and Glu and an amino acid substitution at A14 selected from Gln, Phe and Trp.
The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Wiess et al (US Pub. No. 2011/0195896) in view of Kjeldsen (WO 2004/085472) as applied to claims 1, 3-9 and 16-20 above, and further in view of Chance et al. ( US Patent No. 5,514,646) is withdrawn in view of applicant’s amendments to claim1, which now requires an amino acid substitution at A8 of human insulin selected from Ala, Gln and Glu and an amino acid substitution at A14 selected from Gln, Phe and Trp.
Double Patenting-withdrawn
The rejection of claims 1-6, 9-19 on the ground of nonstatutory double patenting as being unpatentable over claim1-19 of U.S. Patent No. 10,392,429 is withdrawn in view of applicant’s amendments to claims 1 and 14, which now require an amino acid substitution at A8 of human insulin selected from Ala, Gln and Glu and an amino acid substitution at A14 selected from Gln, Phe and Trp.
The rejection of claim 20 under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,392,429. This is a statutory double patenting rejection is withdrawn in view of applicant’s amendments to claim 20, which now requires an amino acid substitution at A8 of human insulin selected from Ala, Gln and Glu and an amino acid substitution at A14 selected from Gln, Phe and Trp.
Conclusion
Claims 1-6 and 9-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYAN CHANDRA/Primary Examiner, Art Unit 1646